Citation Nr: 0616549	
Decision Date: 06/07/06    Archive Date: 06/13/06	

DOCKET NO.  04-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel.





INTRODUCTION

The veteran had active service from January 1967 to December 
1968.  He served in Vietnam from December 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
St. Louis, Missouri, that denied entitlement to the benefits 
sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the pertinent medical evidence of record with 
regard to the claim for service connection for PTSD discloses 
no reference to psychiatric problems following service 
discharge.  The initial reference to PTSD was not made until 
2003 with receipt of the veteran's claim for service 
connection for the disability.

The veteran's military personnel records disclose that he 
served in Vietnam from December 1967 to December 1968.  From 
December 1967 through March 1968, he was a military policeman 
with the 981st Military Police Company in Vietnam.  From 
March to late November 1968 he was a radio, telephone and 
telegraph operator with the Headquarters and Headquarters 
Detachment, 97th Military Police Battalion.  There is no 
information of record with regard to the activities of these 
units during the time frames the veteran was assigned to them 
while serving in Vietnam.

Additionally, the record reveals the veteran has been given 
psychiatric diagnoses that include PTSD.  However, he has not 
been accorded a comprehensive psychiatric examination by VA.  
The Board notes that in the Veterans Claims Assistance Act of 
2000 (VCAA), VA is obligated to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability, the record indicates that a disability 
or signs or symptoms of disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on a claim.  38 U.S.C.A. 
§ 5103A (West 2002).  Further, the statutory duty to assist a 
claimant includes providing VA examinations if warranted, 
with the conduct of a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

With regard to the diabetes mellitus, the record contains a 
notation following a diabetes mellitus examination by VA in 
March 2004 that the veteran had diabetes "with moderate 
increase in symptoms and involvement."  There is no medical 
evidence of record subsequent thereto.  (The Board notes that 
by rating decision dated in March 2004, service connection 
for peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right upper extremity, and peripheral 
neuropathy of the left upper extremity, all secondary to the 
service-connected diabetes mellitus, was granted.)

The Board also notes the veteran has not been sent a 
development letter by VA since March 2003 with regard to the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  There have been changes with regard to notification 
and assistance requirements since then and a remand for 
further procedural development as well as substantive 
development is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Development with regard to 
notification and assistance to the 
veteran as contemplated by the VCAA of 
2000 should be undertaken.  In 
particular, VA should ensure that all 
notification requirements set forth under 
38 U.S.C.A. § 5103, 38 C.F.R. § 3.159(b) 
and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) are satisfied.

2.  VA should contact the veteran and 
request that he provide more specific 
information regarding any stressful 
incident or incidents he might have 
experienced during his time in Vietnam.  
He should be advised of the importance of 
being as specific as possible with regard 
to details pertaining to any claimed 
stressor or stressors.  He should provide 
dates, places, and times of any events, 
descriptions of events, and the names and 
any other identifying information 
concerning any other individuals involved 
in the events.  At a minimum, he should 
indicate the location and approximate 
time (to month, specific date, range) of 
any stressful event or events in 
question.  He is to be informed that this 
information is vitally necessary to 
obtain supportive evidence of any 
stressful event or events and that 
failure to respond by providing as 
complete a response as possible may 
result in a denial of his claim.

3.  The U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315, should be 
contacted and asked to provide any 
information regarding the activities of 
the 981st Military Police Company in 
early 1968, and the Headquarters and 
Headquarters Detachment of the 
97th Military Police Battalion in March 
and April 1968.  Any histories or 
chronologies, if available, should be 
obtained and associated with the claims 
folder.  If the search efforts result in 
negative results, documentation to that 
effect should be placed in the claims 
file.

4.  Thereafter, VA should schedule the 
veteran for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
report should include any diagnostic 
tests or studies, to include 
psychological testing, that are deemed 
necessary for an accurate assessment.  If 
the evaluation results in a diagnosis of 
PTSD, the examiner should specify 
(1) whether each alleged stressor found 
by the RO to be established by the record 
is sufficient to produce PTSD; 
(2) whether the criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  The examiner must annotate 
the examination report to indicate 
whether a review of the claims file was 
accomplished.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should provide an opinion as to its 
etiology.

5.  A VA examination to determine the 
current nature and extent of the 
veteran's diabetes mellitus should be 
scheduled.  The examiner should review 
the claims folder and medical history 
prior to the examination.  The examiner 
should answer the following questions:  
(a) Does the appellant require insulin; 
(b) does the appellant require a 
restricted diet; (c) does the appellant 
require regulation of activities; 
(d) have there been episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year, or twice per month visits to a 
diabetic care provider; (e) what, if any, 
medical complications does the appellant 
experience due to his diabetes mellitus.  
The complete rationale for any opinion 
expressed should be provided.

6.  Thereafter, VA should review and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
the applicable laws and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran is advised of the 
importance of providing more specific information regarding 
his activities in Vietnam and he is to be told that any 
examination requested through this REMAND is deemed necessary 
to evaluate his claims and that any failure to appear without 
good cause may result in a denial of the claims.  38 C.F.R. 
§ 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



